DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8, 9, 11 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 2, 3, 6, 1, 10 & 22 respectively of U.S. Patent No. 10,916,059. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘059 patent anticipate the instant claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 & 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Poot et al. (pub. no. 20100302138)
Regarding claim 1, Poot discloses an interactive amusement system (“A system may track a user's motions or gestures performed in a physical space and map them to a visual representation of the user. The user's gestures may be translated to a control in a system or application space, such as to open a file or to execute a punch in a punching game. Similarly, the user's gestures may be translated to a control in the system or application space for making modifications to a visual representation. A visual representation may be a display of a virtual object or a display that maps to a target in the physical space”, abstract), 

comprising: a sensor configured to collect scanning data of a person positioned in an interaction area; a video display disposed near the interaction area and configured to present a virtual representation associated with the person; and a controller communicatively coupled to the sensor and the video display (“FIGS. 6A-6E illustrates an example of a system 600 that captures a target in a physical space 601 and maps it to a visual representation in a virtual environment. Examples of various gesture modifications are shown in FIGS. 6A-6E. The target may be any object or user in the physical space. As shown in FIGS. 6A-6E, system 600 may comprise a capture device 608, a computing device 610, and a display device 612. For example, the capture device 608, computing device 610, and display device 612 may comprise any suitable device that performs the desired functionality, such as the devices described with respect to FIGS. 1A-5B. It is contemplated that a single device may perform all of the functions in system 600, or any combination of suitable devices may perform the desired functions. For example, the computing device 610 may provide the functionality described with respect to the computing environment 12 shown in FIG. 2 or the computer in FIG. 3. As shown in FIG. 2, the computing environment 12 may include the display device and a processor. The computing device 610 may also comprise its own camera component or may be coupled to a device having a camera component, such as capture device 608”, [0112]), 

wherein the controller is configured to: generate a model based on the scanning data from the sensor (“According to one embodiment, image data may include a depth image or an image from a depth camera 608 and/or RGB camera, or an image on any other detector. For example, camera 608 may process the image data and use it to determine the shape, colors, and size of a target. Each target or object that matches the human pattern may be scanned to generate a model such as a skeletal model, a mesh human model, or the like associated therewith. For example, a skeletal model of the user 602, such as that shown in FIG”, [0115]); 

identify an action of the person based on the model; generate the virtual representation of the person based on the model and the identified action (“The system 600 may provide the user 602 with the ability to interact with the onscreen visual representation for modifying the visual representation. For example, the system 600 may track the model of the user 602 and identify a gesture performed by user 602 that corresponds to a modification of the visual representation”, [0117]); 

and present, on the video display, the generated virtual representation of the person in a virtual environment performing augmented motions that correlate with the identified action of the person and that are exaggerated in accordance with the model (“Thus, a gesture may be recognized as a request for avatar modification. FIG. 6A depicts an example gesture 603 performed by the user 602a that corresponds to the lengthening of a limb 616a of the user's visual representation 615a, 615b. In this example, the visual representation of the user 602a is an avatar 615a, 615b that was initialized by the user's 602a own physical features. The display 612 is shown in two phases, 612a, 612b, representing the visual representation 615a during modifications and the visual representation 615b after the modification is applied to the avatar. In this example, the user's 602a hair color, eyes, clothing, etc, were detected by the system 600 and applied to the avatar 615a, 615b”, [0121]; “The gesture 603 depicted in FIG. 6A may correspond to a lengthening of the avatar's 615a, 615b limb 616a that corresponds directly to the limb the user is moving in the physical space 601. For example, the gesture for lengthening a specific limb of an avatar could be a vigorous shaking of that same body part in the physical space. The identification of the avatar's limb to be lengthened may simply be identified as the limb the user 602 chooses to gesture with in the physical space. Thus, the user 602 may perform gestures using the user's body to reflect the body part to modify”, [0122]; “In FIG. 6A, display device 612b represents the same display device as 612a, but depicts the avatar 615d at the completion of the modification with a longer arm 616d. Following the modification, the system 600 may continue to map the user's motions to the modified avatar 615. Furthermore, gestures performed by the user 602 may continue to be recognized and control aspects of the system 600 or an executing application through the modified avatar, for example. However, the system 600 may modify the mapping of the user's motion to the avatar to reflect the user's motion as it would translate to the modification, adapting the motion to the characteristics of the avatar. The mapping of the user's motion may not be a literal translation of the user's movement, as the visual representation will be adapted to the modification. For example, the user may change the avatar to have extreme proportions, such as giving the avatar 615 a four foot arm 616d. Then, if the user touches his or her nose in the physical space, the visual representation of that motion may be translated to represent a realistic motion of a four foot arm touching the avatar's nose. Thus, the user's motions may be mapped to the avatar with some added animation to reflect the avatar's modified form”, [0128]; “As modifications are applied to the visual representation, additional animation may be added to the mapped motion depending on the modification and/or the form of the modified avatar. The onscreen character, for example, may have physics-based reactions to the modification. For example, when the motion of a user 602a touching his or her nose is translated into the four foot arm 616d of the avatar 615b touching the avatar's nose, the four foot arm 616d may be displayed with wobbly motion with a depression in the middle of the four foot length, representing the awkwardness of moving a four foot arm and the effects of gravity on such a long limb. If the modification comprises adding weight to the user's avatar, the avatar may display a shift in posture. For example, if the modification adds weight to the avatar's stomach, the avatar may display a change in posture to represent a change in the avatar's center of gravity due to the weight imbalance. The avatar may also respond vocally as a modification is applied to the avatar, such as humorous noises that correspond to a modification. For example, if the modification stretches out the neck of an avatar, the avatar may respond by saying "ow" or "heeeeheee." In another example, if the user rearranges the avatar's facial features by selecting eyes ears and mouth and positioning them in different spots on the avatar's head, the avatar may respond and say "Where is my nose?" or "I look weird!"”, [0129]).
Regarding claim 4, Poot discloses the model includes a skeletal model of the person, and wherein the controller is configured to identify the action of the person based on the skeletal model of the person  (“Each target or object that matches the human body model may then be scanned to generate a skeletal model associated therewith. For example, a target identified as a human may be scanned to generate a skeletal model associated therewith. The skeletal model may then be provided to the computing environment for tracking the skeletal model and rendering an avatar associated with the skeletal model”, [0020]).
Regarding claim 8, Poot discloses the generated virtual representation depicts a super human ability that is triggered by the identified action of the person ([0128], [0129]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poot et al. (pub. no. 20100302138) in view of Tarama et al. (pub. no. 20130194182).
Regarding claim 2, it is noted that Poot does not disclose the virtual representation of the person is a silhouette of the person.  Tarama however, teaches the virtual representation of the person is a silhouette of the person (“The game device 20 according to this modified example includes means for displaying an outline image having a shape corresponding to the outline of the player image or the outline of the character 32 in the position corresponding to the player image or the character 32, respectively, in a case where the body part that moved at the speed equal to or faster than the reference speed comes into the substantially stopped state (pose state) after having moved. The means is implemented by the display control unit 72.

FIG. 26 is a diagram illustrating an example of the game screen 30 according to Modified Example (3-1). As illustrated in FIG. 26, an outline image 49 is generated by extracting the outline portion of the character 32. That is, an image generated based on an image obtained by cutting out the outline portion from the character 32 is set as the outline image 49. In this case, a line having a given width indicating the outline of the character 32 defines the outline image 49.

The phrase "position corresponding to the player image or the character 32" represents a display position defined based on the display position of the player image or the display position of the character 32, and is a position in which the outline image 49 is displayed so as to surround the player image or a character or a position in which the outline image 49 is displayed so as to be surrounded by the outline of the player image or the outline of the character.

The game device 20 according to this modified example includes outline image control means for gradually changing the outline image 49 in size as the duration of the pose state increases. The means is implemented by the display control unit 72. The phrase "gradually changing the outline image 49 in size" represents changing the outline image 49 in size so that a difference in size between the outline image 49 and the outline of the player image or the outline of the character corresponds to the duration of the pose state.

FIG. 27 is a diagram for illustrating a method of changing a size of the outline image 49. As illustrated in FIG. 27, in a case where the player comes into the pose state, the outline image 49 is generated so as to be superposed on or be adjacent to the outline of the character 32, and then gradually grows in size. In this case, the outline image control means includes first means for gradually changing the outline image 49 in size based on the duration of the pose state in a case where the duration of the pose state has not reached the reference period. An enlargement speed or a reduction speed of the outline image 49 used in this case may be predefined or may change based on the situation of the game.

As illustrated in FIG. 27, in a case where the pose trick is successful, the outline image 49 abruptly becomes large and is then erased from the screen. In this case, the outline image control means includes second means for, in a case where the duration of the pose state reaches the reference period, changing the outline image 49 in size at a faster speed than the first means (which means that an enlargement rate or a reduction rate per unit time is higher) and then erasing the outline image 49 from the display screen.

According to this modified example, it is possible to show the player whether or not the pose trick is successful based on the change in size of the outline image 49.

 (3-2) Further, for example, other effect processing may be performed to show the player whether or not the pose trick is successful”, [0264] – [0271]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices (methods, or products) in the same way. Here both Poot and Tarama are directed to game systems using cameras to gather player input.  To use an outline of the player or avatar in a pose display as taught by Tarama would be to use a known technique to improve a similar device or method in the same way.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Poot invention to use an outline of the player or avatar in a pose display.  To do so would enable the instruction of a pose thereby increasing the entertainment value of the method.
Claim(s) 3, 11 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poot et al. (pub. no. 20100302138) in view of Shotton et al. (pub. no. 20110210915).
Regarding claim 3, it is noted that Poot does not disclose generating a shadow model for the player and displaying a virtual representation of a player based on the model.  Shotton however, teaches a shadow model for the player and displaying a virtual representation of a player based on the model (“FIG. 5 illustrates an example embodiment of a volumetric image 80 that may be generated by the tracking and processing system and/or the computing environment from a plurality of depth images, such as depth image 60, from pairs, triplets, etc. of stereo RGB images, or from silhouette images 70. As mentioned above, these images may be images or frames of a scene captured by, for example, 3D cameras 27 and/or RGB cameras 28 of the capture device(s) 20. The images may be captured by cameras or capture devices 20 at multiple different perspective views of the user. For example, the cameras or capture devices 20 may be mounted on different walls of a room. In one embodiment, such images may be captured substantially simultaneously. Once captured, a capture device 20 or computing environment 12 may use the multiple images to generate the volumetric image 80. As shown in FIG. 5, the volumetric image 80 may be a 3D image comprised of voxels (i.e., 3D pixels). The volumetric image 80 may include a human target 82 and one or more non-human targets 84 such as a wall, a table, a monitor, or the like in the captured scene. Each voxel of the volumetric image 80 may be associated with an occupancy. In some embodiments, the occupancy associated with each voxel may be surface-based (e.g., values of `1` for voxels on or near the surface of the body and `0` for all other voxels) or true physical occupancy (e.g., values of `1` for voxels near the surface of the body, on the surface, or inside the body and `0` for all other voxels). Surface based occupancies may be determined using techniques such as simple splatting, where a depth image pixel is back projected and added to the volumetric image 80, or using other signed distance functions. True physical occupancies may be determined using techniques such as space carving or visual hulls.

According to one embodiment, the volumetric image 80 may be used to determine the body pose of a user. The body may be divided into a series of segments defined by surfaces or the body or by whole volumes of the body. Each voxel of a volumetric image 80 may be assigned a probability that it is associated with each segment. This information may be provided to one or more processes which may determine the location of nodes, joints, centroids or the like to determine a skeletal model and interpret the motions of a user 82 for pose or gesture based command. In a further embodiment, rather than dividing the body into segments and assigning probabilities to voxels, the body may be defined by a set of 3D representations, such as 3D coordinates and variances, that are associated with surfaces of the body or whole volumes of the body. These 3D representations reference locations on a model body having a canonical pose, shape, and/or size. Such 3D representations may be calculated for each voxel of the volumetric image 80 and may be used along with the volumetric image 80 to determine the body pose of the user.

In one embodiment, upon receiving the depth images 60, silhouette images 70, or other images, those images may be downsampled to a lower processing resolution such that the volumetric image 80 generated from those images may be more easily used and/or more quickly processed with less computing overhead. In another embodiment, the images are not downsampled, but the resulting volumetric image 80 may be downsampled to a lower processing resolution. Additionally, one or more high-variance and/or noisy depth values may be removed and/or smoothed from the images or from the volumetric image 80; portions of missing and/or removed depth information may be filled in and/or reconstructed; and/or any other suitable processing may be performed on the received depth information may such that the depth information may used to size a virtual screen on a user as described above”, [0062] – [0064]).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here both Poot and Shotton are directed to systems that create virtual representations of users based upon data from volumetric sensors.  To use the shadow model generation for the player and displaying a virtual representation of a player based on the model as taught by Shotton would be to combine prior art elements according to a known method to yield a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to modify the Poot invention to include model generation using the silhouette of a scanned object as taught by Shotton.  To do so would allow the developers to choose an algorithm in order to tune the system according to hardware constraints.
Regarding claim 11, Poot discloses a method of operating an interactive amusement system, the method comprising: generating, via processing circuitry of a controller, a skeletal model of a person based on scanning data received from at least one sensor ([0112], [0115]); 

generating, via the processing circuitry of the controller, a virtual representation of the person based on the generated model, wherein a shape of the virtual representation corresponds to a shape of the person; identifying, via the processing circuitry of the controller, an action of the person based on changes in the generated skeletal model corresponding to movement of the person detected in the scanning data ([0117], [0121], [0122]);

and  presenting, via a video display that is viewable by the person, the generated virtual representation in a virtual environment performing a virtual action that corresponds to and is augmented relative to the action of the person ([0128], [0129]).
Regarding claim 11, it is noted that Poot does not disclose generating a shadow model for the player and displaying a virtual representation of a player based on the model.  Shotton however, teaches a shadow model for the player and displaying a virtual representation of a player based on the model ([0062] – [0064]).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here both Poot and Shotton are directed to systems that create virtual representations of users based upon data from volumetric sensors.  To use the shadow model generation for the player and displaying a virtual representation of a player based on the model as taught by Shotton would be to combine prior art elements according to a known method to yield a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to modify the Poot invention to include model generation using the silhouette of a scanned object as taught by Shotton.  To do so would allow the developers to choose an algorithm in order to tune the system according to hardware constraints.
Regarding claim 17, Poot discloses an interactive amusement system, comprising a controller configured to: receive, from at least one sensor, scanning data of a person in a scanned area ([0112], [0115]); 

generate a skeletal model from the scanning data of the  person; generate a virtual representation for the person; identify an action of the person based on the skeletal model of the person ([0117], [0121], [0122]); 

activate an augmented activity of the virtual representation based on the identified action, wherein the augmented activity includes a virtual exaggeration of the identified action; and  present, on a video display, the virtual representation in a virtual environment performing the augmented activity ([0128], [0129]).
Regarding claim 17, it is noted that Poot does not disclose generating a shadow model for the player and displaying a virtual representation of a player based on the model.  Shotton however, teaches a shadow model for the player and displaying a virtual representation of a player based on the model ([0062] – [0064]).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here both Poot and Shotton are directed to systems that create virtual representations of users based upon data from volumetric sensors.  To use the shadow model generation for the player and displaying a virtual representation of a player based on the model as taught by Shotton would be to combine prior art elements according to a known method to yield a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to modify the Poot invention to include model generation using the silhouette of a scanned object as taught by Shotton.  To do so would allow the developers to choose an algorithm in order to tune the system according to hardware constraints.
Claim(s) 5-7, 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poot et al. (pub. no. 20100302138) in view of Doolittle et al. (pub. no. 20140094307).
Regarding claims 5-7, 9 & 10, it is noted that Poot does not explicitly disclose throwing a virtual object.   Doolittle however teaches throwing a virtual object (“FIG. 1 shows aspects of an example embodiment of a video-gaming environment 10 in which players 12 and 13 are playing a virtualized basketball game. In environment 10, there is no physical net or ball; the players merely act out the gestures of the game--e.g., dribbling, passing and/or shooting the ball, advancing across the court, throwing blocks, etc. Such gestures are captured by depth camera 14A, which is arranged to sight the players and configured to generate a video feed. The video feed is provided as input to computer system 16A--a video game console or suitably adapted personal computer, for example. The computer system is configured to mine the video feed for recognizable hand or body gestures of players 12 and 13, which it uses to control the basketball game. For instance, if the computer system determines that player 12 has raised both of his arms, it may generate a low-level input to the video game application to the effect that `player 12 has both arms up`, or `player 12 is in blocking position`, etc”, [0013]).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results. Here both Poot and Doolittle are directed to systems that create virtual representations of users based upon a sensor scanning data of a person positioned in an interaction area.  To implement the throwing of a virtual object based upon user gesture would be to combine a prior art element according to a known method to yield a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to include the throwing of a virtual object as taught by Doolittle.  To do would enable additional interactivity thereby increasing the perceived entertainment value of the system.
Claim(s) 12 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poot et al. (pub. no. 20100302138) in view of Shotton et al. (pub. no. 20110210915) as applied respectively to claims 11 & 17 above and further in view of Polzin et al. (pub. no. 20100303289).
Regarding claims 12 & 13, it is noted that Poot does not disclose identifying a physical item held or worn by the person or that the virtual action is based on a trait of the physical item.  Polzin however, teaches identifying a physical item held or worn by  the person or that the virtual action is based on a trait of the physical item (“In FIG. 1C, the human target such as the user 58 may have an object. In one embodiment, the user of an electronic game may be holding the object such that the motions of the user and the object may be used to adjust and/or control parameters of the game. For example, the motion of a user holding a racket 66 may be tracked and utilized for controlling an on-screen racket to hit a ball 68 in an electronic sports game. In another example embodiment, the motion of a user holding an object may be tracked and utilized for controlling an on-screen weapon in an electronic combat game. Any other object may also be included, such as one or more gloves, balls, bats, clubs, guitars, microphones, sticks, pets, animals, drums and the like.

In another embodiment, a user avatar 64 may be depicted on an audiovisual display with one or more objects. As a first example, the target recognition, analysis and tracking system may detect an object such as racket 66, which the system may model, track or the like. The avatar may be depicted with the object that the user is holding, and the virtual object may track the motions of the physical object in the capture area. In such an example, if the object moves out of the capture area, one or more aspects of the virtual object held by the avatar may alter. For example, if the racket is moved partially or fully out of the capture area, the virtual object held by the avatar may brighten, dim, increase or decrease in size, change color, disappear or change in any other way to provide feedback to the user about the state of the object in the capture area.

In another embodiment, the avatar 64 may be depicted with an object in order to provide the user feedback about a right, privilege or feature associated with the user. For example, if the is a track and field game, and the avatar is depicted first without; and then with, a relay race baton, the user may know when he or she may need to perform one or more tasks. As another example, if there is a quiz show type game, the avatar may be provided with a buzzer onscreen, which will inform the user of a right to buzz in. As a further example, if there are multiple users and there is a menu selection option, the user provided the right to make a selection on the menu screen may be provided with an object to depict to the user the information that the user has a right to make the menu selection”, [0049] – [0051]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices (methods, or products) in the same way. Here both Poot and Polzin are directed to game systems using cameras to gather player input.  To identify a real world object and display a corresponding object or to base the virtual action on a trait of the real world object would be to use a known technique to improve a similar device or method in the same way.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Poot invention to identify a real world object and display a corresponding object or to base the virtual action on a trait of the real world object.  To do so would enable additional gameplay possibilities thereby increasing the entertainment value of the method.
Claim(s) 14 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poot et al. (pub. no. 20100302138) in view of Shotton et al. (pub. no. 20110210915) as applied respectively to claims 11 & 17 above and further in view of Tarama et al. (pub. no. 20130194182).
Regarding claims 14 & 19, it is noted that Poot does not disclose the virtual representation of the person is a silhouette of the person.  Tarama however, teaches the virtual representation of the person is a silhouette of the person ([0264] – [0271]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices (methods, or products) in the same way. Here both Poot and Tarama are directed to game systems using cameras to gather player input.  To use an outline of the player or avatar in a pose display as taught by Tarama would be to use a known technique to improve a similar device or method in the same way.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Poot invention to use an outline of the player or avatar in a pose display.  To do so would enable the instruction of a pose thereby increasing the entertainment value of the method.
Claim(s) 15, 16, 18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poot et al. (pub. no. 20100302138) in view of Shotton et al. (pub. no. 20110210915) as applied respectively to claims 11 & 17 above and further in view of Doolittle et al. (pub. no. 20140094307).
Regarding claims 15, 16, 18 & 20, it is noted that Poot does not explicitly disclose throwing a virtual object.   Doolittle however teaches throwing a virtual object ([0013]).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results. Here both Poot and Doolittle are directed to systems that create virtual representations of users based upon a sensor scanning data of a person positioned in an interaction area.  To implement the throwing of a virtual object based upon user gesture would be to combine a prior art element according to a known method to yield a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to include the throwing of a virtual object as taught by Doolittle.  To do would enable additional interactivity thereby increasing the perceived entertainment value of the system.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached “Notice of References Cited” for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715